DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a final office action in response to Applicant’s remarks and amendments filed on 7 January 2021.  Claims 1-3, 5-14, 17, 19 and 20 are currently amended.  Claims 4 and 15 are canceled.  The previous objections to the claims are withdrawn in light of Applicant’s corresponding amendments.  The previous 35 U.S.C 112 rejections are withdrawn in light of Applicant’s corresponding amendments.
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 12-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,614,263, hereinafter Yang ‘263 in view of U.S. Pre-Grant Publication No. 2005/0202310, hereinafter Yahnker and U.S. Pre-Grant Publication No. 2012/0227994, hereinafter Yang.

Regarding claim 12, Yang ‘263 teaches a battery pack (col. 9, lines 36-52 and figure 3B).  

Microfibrous media with phase change material (“heat exchanger assembly”) is located in spaces between adjacent battery cells (col. 5, lines 50-67; col. 6, lines 1-3). The plurality of battery cells are inserted into openings in the microfibrous media with phase change material (“heat exchanger assembly”) (col. 9, lines 48-50 and figure 3B). The microfibrous media with phase change material (“heat exchanger assembly”) is used for interfacial heat transfer and is shaped to match the surfaces of the plurality of battery cells (col. 6, lines 65-67; col. 7, lines 1-3), therefore it is understood to fully contact surfaces of each of the plurality of battery cells.
Yang ‘263’s microfibrous media with phase change material (“heat exchanger assembly”) includes protruding portions (“bulges”) (see Figure 1 below).

    PNG
    media_image1.png
    275
    202
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (“bulge”)][AltContent: arrow][AltContent: textbox (“bulge”)]








[AltContent: textbox (Figure 1 - Yang '263's assembly - indicating the protruding portions ("bulges").)]

Yang ‘263 teaches that the phase change material may be a polyethylene glycol (col. 7, lines 38-42). 
Yang ‘263 teaches that the battery pack may be used in a variety of consumer electronics (col. 10, lines 3-4).
Yang ‘263 does not: 1) explicitly teach a first housing and 2) explicitly describe the viscosity or physical state of the phase change material. 
Regarding 1), it is well-known in the art that battery packs for consumer electronics are housed within a container – see, e.g Yahnker who teaches a power tool and a battery pack (4) housed inside a container (figure 1A).
It would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to house the battery pack of Yang ‘263 within a container (“first housing”) for the purpose of providing structural support to the battery pack and to provide it with protection from the environment.
Regarding 2), Yang teaches a phase change material which is the instantly disclosed phase change material – 90%-99% polyethylene glycol and 1%-10% cellulose diacetate (paragraph [0029]).
It would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use Yang’s specific polyethylene glycol composition for the purpose of forming the phase change material without undue experimentation and with a reasonable expectation of success. 

Regarding claim 13, Yang ‘263 as modified by Yang teaches the instantly disclosed phase change material (paragraph [0029]).  Therefore it will have the instantly claimed first heat capacity.
Regarding claim 14, the phase change material is capable of absorbing heat when the temperature thereof rises to the first temperature and it is capable of this operation when the battery cells are discharged.
It is noted that the instant claim includes a functional limitation in an apparatus claim. Apparatus claims must be distinguished from the Prior Art in terms of structure rather than function and as long as the prior art contains the structure as recited in the instant claims it will be capable of performing the function. See MPEP 2114.
Regarding claim 16, Yang ‘263 teaches that the microfibrous media of the “heat exchanger assembly” is porous and that a phase change material is filled in the porous structure (col. 6, lines 5-7; col. 7, lines 5-6).
Regarding claim 17, Yang ‘263 teaches that the battery cells are surrounded by the “heat exchanger assembly” (figure 3B).
Yang ‘263 teaches various elastic materials forming the microfibrous media (col. 6, lines 7-18).
Regarding claim 18, Yang ‘263 teaches that the “heat exchanger assembly” is provided with several chambers for containing the battery cells (figure 3B).
 claim 19, Yang ‘263 teaches that the metal shell (“second housing”) includes a plurality of channels (“flues”) which are recesses sunk from an outer side surface of the metal shell (“second housing”) towards the inside of the metal shell (“second housing”). The channels (“flues”) are capable of admitting air.
Regarding claim 20, Yang ‘263 as modified by Yang teaches the instantly disclosed phase change material (paragraph [0029]).  Therefore it is expected to perform as claimed within the claimed temperature range.

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,614,263, hereinafter Yang ‘263 in view of U.S. Pre-Grant Publication No. 2005/0202310, hereinafter Yahnker, U.S. Pre-Grant Publication No. 2012/0227994, hereinafter Yang and U.S. Pre-Grant Publication No. 2012/0107662, hereinafter Römmler.
Regarding claim 1, Yang ‘263 teaches a battery pack (col. 9, lines 36-52 and figure 3B).  
The battery pack includes a plurality of battery cells and a metal shell. The metal shell defines a containing chamber to receive the plurality of battery cells (figure 3B). The metal shell is a “second housing”. 
Microfibrous media with phase change material (“heat exchanger”) is arranged within the metal shell (“second housing”) (col. 5, lines 50-67; col. 6, lines 1-3 and figure 3B).
Yang ‘263 teaches that the phase change material may be a polyethylene glycol (col. 7, lines 38-42). 

Yang ‘263’s microporous media is a single piece having cylindrical openings intended to accommodate battery cells (figure 3B). The microporous media has an external surface contacting with the metal shell (“second housing”) and an internal surface contacting with outer surfaces of the battery cells (figure 3B). 
	Yang ‘263 teaches that the microporous media may be formed in a variety of shapes and to accommodate various numbers of battery cells (col. 9, lines 15-20, 53-57).
Yang ‘263 does not: 1) teach a “first housing”, 2) explicitly describe the heat capacity or physical state of the phase change material and 3) a first and second heat exchanger with the claimed geometry. 
Regarding 1), it is well-known in the art that battery packs for consumer electronics are housed within a container – see, e.g Yahnker who teaches a power tool and a battery pack (4) housed inside a container (figure 1A).
It would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to house the battery pack of Yang ‘263 within a container (“first housing”) for the purpose of providing structural support to the battery pack and to provide it with protection from the environment.
Regarding 2), Yang teaches a phase change material which is the instantly disclosed phase change material – 90%-99% polyethylene glycol and 1%-10% cellulose diacetate (paragraph [0029]).

Given that the phase change material in the Yang ‘263 and Yang combination is the same as is instantly disclosed, it has the instantly claimed first and second heat capacity and physical state. 
Regarding 3), Römmler teaches a porous matrix (1) infiltrated with a phase change material and including cylindrical openings intended to house battery cells (abstract, paragraphs [0046, 0049] and figures 1-5). In an embodiment, Römmler describes a modular arrangement for the porous matrix (1). In this embodiment, individual modules (20) having projecting bulges extending between neighboring battery cells and in contact with each other form the porous matrix (paragraph [0051] and figures 3 and 4).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form Yang ‘263’s microporous media in a modular form, such that it includes a first heat exchanger with a first bulge projecting toward a space between two adjacent battery cells and a second heat exchanger with a second bulge contacting the first bulge for the purpose of allowing for scalability without undue experimentation and with a reasonable expectation of success.
In the combination of Yang ‘263 and Römmler, there would be a first heat exchanger with an external surface contacting with the metal shell (“second housing”) and an internal surface contacting with outer surfaces of the battery cells. There would 
Regarding claim 2, Yang ‘263 as modified by Yang teaches the instantly disclosed phase change material (paragraph [0029]).  Therefore it will have the instantly claimed phase transformation point.
Regarding claim 3, the phase change material is capable of absorbing heat when the temperature thereof rises to the first temperature and it is capable of this operation when the battery cells are discharged.
It is noted that the instant claim includes a functional limitation in an apparatus claim. Apparatus claims must be distinguished from the Prior Art in terms of structure rather than function and as long as the prior art contains the structure as recited in the instant claims it will be capable of performing the function. See MPEP 2114. 
Regarding claim 5, Yang ‘263 as modified by Yang teaches the instantly disclosed phase change material (paragraph [0029]).  Therefore it will have the instantly claimed viscosity.
Regarding claim 6, Yang ‘263 as modified by Yang teaches the instantly disclosed phase change material (paragraph [0029]).  Therefore it is expected to perform as claimed within the claimed temperature range.
Regarding claim 7, Yang ‘263 as modified by Yang teaches the instantly disclosed phase change material (paragraph [0029]).  Therefore it will have the instantly claimed first heat capacity.
claim 8, Yang ‘263 teaches that the microfibrous media of the “heat exchanger assembly” is porous and that a phase change material is filled in the porous structure (col. 6, lines 5-7; col. 7, lines 5-6).
Regarding claim 9, Yang ‘263 teaches that the battery cells located in the metal shell (“second housing”) are surrounded by the first and second heat exchanger (figure 3B).
Yang ‘263 teaches various elastic materials forming the microfibrous media (col. 6, lines 7-18).
Regarding claim 10, Yang ‘263 teaches that the metal shell (“second housing”) includes a plurality of channels (“flues”) which are recesses sunk from an outer side surface of the metal shell (“second housing”) towards the inside of the metal shell (“second housing”). The channels (“flues”) are capable of admitting air.
Regarding claim 11, Yang ‘263 as modified by Römmler teaches that each of the “first heat exchanger” and the “second heat exchanger” is a single porous piece, therefore it is “unitarily” formed.

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the Römmler reference has been provided, as recited above, to address the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538.  The examiner can normally be reached on 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724



/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724